DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 April 2022 has been entered.

Response to Arguments
Applicant’s arguments filed 28 April 2022 stating “Based on the amendments… claim 6 is respectfully believed to not be in 112(f) format” have been fully considered. The Office respectfully notes that the instant “to position and support” is functional language that modifies the nonce term “support structure” and, thus, is considered to invoke 35 U.S.C. 112(f).
Applicant's arguments filed 28 April 2022 addressing amended claim 1 in light of Morando have been fully considered. Although it is understood / agreed that Morando discloses that the tube 27 is generally parabolic-shaped, it is respectfully noted that the portion of tube 27 below the dashed line shown below is depicted as cylindrical.

    PNG
    media_image1.png
    222
    750
    media_image1.png
    Greyscale



Claim Objections
Claims 1-4 and 6-26 are objected to because of the following informalities:   
	In claim 1, line 6, “the” (before “portion”) should be changed to --a--.
	In claim 1, line 7, “and in” should be changed to --that is in fluid-- (to improve the clarity).
Claim 16 is objected to since it is dependent upon claim 26 and, thus, does not refer back to another claim (see 37 CFR 1.75 stating “(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application”).
In claim 21, --stationary-- should be added before “intake”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a support structure configured to position and support” (claim 6).
Because this/these claim limitation(s) is/are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1, 2, 4, 9-13, and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Morando (US 2010/0104415; see provisional application 61/109,352 filed 29 October 2008; previously cited).

In reference to claim 1
Morando discloses:
A pump (see Figure 2) for transferring molten metal from a vessel (note: when reading the preamble in the context of the entire claim, the recitation “for transferring molten metal from a vessel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations; thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction; See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02.), the system comprising:
(a)    a stationary intake tube (i.e., vertical tube 22 - Figure 3)(note: the lead-line of reference character “22” in Figure 2 appears to point to the wrong element), the stationary intake tube comprising 
(i) a cavity (42) having a diameter (i.e., an interior diameter at any axial location), and the stationary intake tube being configured to direct (see Figure 2) the molten metal upward through the inner cavity, 
(ii) a first end (i.e., the bottom surface of tube 22) configured to be at least partially submerged in the molten metal in the vessel, wherein the portion of the cavity at the first end is cylindrical (see annotated Figure 2 below showing a diameter that is constant across an axial length of the pump at the “first end”, which produces a cylindrical shape), 
(iii) an inlet (i.e., inlet opening 30) at the first end in communication with the cavity, and 
(iv) a second end (i.e., a top end);
(b)    a motor (see par. [0017] of provisional application) juxtaposed the second end;
(c)    a rotatable drive shaft (34) positioned at least partially within the cavity of the stationary intake tube, the rotatable drive shaft having a first end (i.e., top end) connected to the motor and a second end (i.e., bottom end);
(d)    a rotor (32) positioned at least partially in the cavity at the first end of the stationary intake tube, the rotor having a rotor diameter that is less than (see Figure 2) the diameter of the cavity, the rotor being connected to the second end of the rotatable drive shaft and being configured to rotate as the rotatable drive shaft rotates; and
(e)    an overflow conduit (i.e., outlet 24) coupled to the stationary intake tube above the rotor, the overflow conduit for directing molten metal out of the stationary intake tube.

    PNG
    media_image2.png
    289
    563
    media_image2.png
    Greyscale


In reference to claim 2
Morando discloses:
The pump of claim 1, wherein the stationary intake tube (Morando - 22) further comprises:
(a)    a first section (i.e., the section below the dashed-line shown below in annotated Morando Figure 2) for being at least partially submerged in the molten metal in the vessel; and
(b)    a second section (i.e., the section below the dashed-line shown below in annotated Morando Figure 2) connected to the first section, the second section also being connected to the overflow conduit (Morando - 24).

    PNG
    media_image3.png
    257
    305
    media_image3.png
    Greyscale



In reference to claim 4
Morando discloses:
The pump of claim 1, which does not include (see Morando Figure 2) a pump base (note: review of Applicant’s disclosure indicates that “does not include a pump base” is intended to mean that the bottom of the tube 30 has a construction that does not include a tangential discharge - see e.g. Applicant’s pars. [0005]-[0006]).

In reference to claim 9
Morando discloses:
The pump of claim 1, wherein the diameter of the cavity (Morando - 42) of the stationary intake tube (Morando - 22) is substantially uniform (i.e., the maximum diameter of cavity 42 is constant across a portion of tube 22 - see Morando Figure 2).

In reference to claim 10
Morando discloses:
The pump of claim 1, wherein the overflow conduit (Morando - 24) comprises a inner conduit diameter (see Morando Figure 2).

In reference to claim 11
Morando discloses:
The pump of claim 10, wherein the diameter of the cavity (Morando - 42) of the stationary intake tube (Morando - 22) and the inner conduit diameter (Morando - ~24) are different (see Morando Figure 2).



In reference to claim 12
Morando discloses:
The pump of claim 1, wherein the rotor (Morando - 32) is centered (see Morando Figure 2) in the cavity (Morando - 42) of the stationary intake tube (Morando - 22).

In reference to claim 13
Morando discloses:
The pump of claim 1, wherein the rotatable drive shaft (Morando - 34) is centered (see Morando Figure 2) in the cavity (Morando - 42) of the stationary intake tube (Morando - 22).

In reference to claim 25
Morando discloses:
The pump of claim 1, wherein the rotor (Morando - 32) is a dual-flow rotor (note: “dual-flow rotor” is considered to be defined by “configured to push molten metal upward”) configured to push the molten metal upward (see Morando Figure 2) into the cavity (Morando - 42) of the stationary intake tube (Morando - 22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view Koch (US 3,836,280; previously cited).

In reference to claim 3 
Morando discloses:
The pump of claim 2, wherein the overflow conduit (Morando - 24) is connected to the second section of the stationary intake tube (Morando - 22).

Morando does not disclose:
the overflow conduit is removably connected.

	Koch discloses:
a molten metal pump comprising a discharge conduit (17) that is removably connected (via fasteners 15) to the remainder of the pump.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando to make the overflow conduit removably connected, as disclosed by Koch, for the purpose of permitting independent repair / replacement thereof. 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Thut ‘832 (US 5,842,832; cited in an IDS).


In reference to claim 6
Morando discloses:
The pump of claim 1.

Morando does not disclose:
further comprising a support structure configured to position and support the stationary intake tube within the vessel.

	Thut ‘832 discloses:
a molten metal pump comprising a support system formed of a hook and a chain for permitting hoisting of the pump (see col.4:ll.19-24).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando to include a support system having a chain and a hook, as disclosed by Thut ‘832, for the purpose of permitting hoisting of the pump.

Morando in view of Thut ‘832 therefore addresses:
further comprising a support structure (Thut ‘832) configured to position and support (note: “a support structure configured to position and support” is considered to invoke 35 U.S.C. 112(f); a review of Applicant’s disclosure indicates that “support structure” can correspond with a chain and bracket - see par. [00040]) the stationary intake tube within the vessel.

In reference to claim 7
Morando in view of Thut ‘832 addresses:
The pump of claim 6, wherein the support structure comprises a chain (Thut ‘832) attached to the pump.

In reference to claim 8
Morando in view of Thut ‘832 addresses:
The pump of claim 7, wherein the chain (Thut ‘832) is coupled to a hook (Thut ‘832) on the pump.

Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando.

In reference to claim 14
Morando discloses:
The pump of claim 1, wherein the rotor (Morando - 32) has an outer diameter (i.e., the outer diameter at the location identified below in annotated Morando Figure 2) less than (see Morando Figure 2) the diameter (i.e., the inner diameter at the location identified below in annotated Morando Figure 2) of the cavity (Morando - 42) of the stationary intake tube (Morando - 22).

    PNG
    media_image4.png
    194
    379
    media_image4.png
    Greyscale


Morando discloses:
the outer diameter of the rotor is .03 inches or less than the diameter of the inner cavity.


However, one having ordinary skill in the art would recognize that minimizing the clearance between the diameter of the rotor and the diameter of the inner cavity would maximize the mass flow rate through the Morando inlet 30. The design of the Morando rotor 32 and cavity 42 (at inlet 30) would necessarily involve specifying the dimensions that define this clearance in the course of routine optimization for configuring it to achieve desired performance characteristics, such as efficiency, while also avoiding potentially damaging contact of the Morando rotor 32 with the Morando tube 22, and, thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor and/or cavity of Morando to have a value of this clearance that is within the claimed range.

In reference to claim 19
Morando discloses:
The pump of claim 1.

Morando does not disclose:
the diameter of the cavity at the second end of the intake tube is between 3 inches and 9 inches.

However, one having ordinary skill in the art would recognize that the design of the Morando cavity 42 would necessarily involve specifying the diameter thereof in the course of routine optimization for configuring it to achieve desired performance characteristics, such as a mass flow rate therethrough, and, thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cavity of Morando to have a value of this diameter that is within the claimed range.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Gehrm (US 3,255,702; previously cited).

In reference to claim 15
Morando discloses:
The pump of claim 1. 

Morando does not disclose:
the motor is selected from the group consisting of: an electric motor; a pneumatic motor; and a hydraulic motor.

Gehrm discloses: 
a molten metal pump for conveying molten metal including a rotor (44,48) that is driven by a motor (38 - see col.3:ll.48-50) that can be electric, pneumatic, or hydraulic. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump of Morando to realize the motor as electric, pneumatic, or hydraulic, as disclosed by Gehrm, for the purpose of ensuring successful operation by use of a known driving means for this particular purpose.

Claims 16 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Albertson et al. (US 3,151,565 - hereafter referred to as Albertson; previously cited).

In reference to claim 26
Morando discloses:
	The pump of claim 1.
	
	Morando does not disclose:
further comprising one or more gates extending form the first end, and the one or more gates are configured to prevent the first end of the intake tube from resting against a surface of the vessel.

Albertson discloses:
a submersible pump comprising a bottom end / surface having a plurality of support feet (26) extending therefrom that rest on a bottom wall (4) of the tank.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando to include a plurality of feet on the “first end” (i.e., the bottom end / surface of Morando tube 22), as disclosed by Albertson, for the purpose of increasing its versatility by optionally permitting resting of the pump on the bottom surface of the vessel (as opposed to suspending the pump from a structure).

Morando in view of Albertson therefore addresses:
further comprising one or more gates (Albertson - 26) extending form the first end (Morando), and the one or more gates are configured to prevent (due to being a physical obstruction) the first end of the intake tube (Morando - 22) from resting against a surface of the vessel.

In reference to claim 16
Morando in view of Albertson addresses:
The pump of claim 26, wherein the one or more gates comprises a plurality of gates (Albertson - 26).

Claims 17, 18, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Cooper (US 5,944,496; previously cited). 


In reference to claim 17 
Morando discloses:
The pump of claim 1.

Morando does not disclose:
 further comprising one or more bearings on one or more of the rotor and the first end of the stationary intake tube.

Cooper discloses:
a molten metal pump wherein a rotor (70,78) is surrounded by a ceramic bearing (64 - Figure 1a) that radially opposes the rotor (70,78). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump of Morando by including a ceramic bearing that radially opposes the rotor, as disclosed by Cooper, for the purpose of providing a tribological surface that limits wear of the rotor in the event of rubbing thereof.

In reference to claim 18 
Morando in view of Cooper addresses:
The pump of claim 17, wherein the one or more bearings (Cooper - 64) are comprised of ceramic.

In reference to claims 20-22 
Morando discloses:
	The pump of claim 1.


Morando does not disclose:
	the stationary intake tube comprises graphite. (claim 20)
	the intake tube comprises ceramic. (claim 21)
the intake overflow conduit comprises one or more of the group consisting of graphite, ceramic, and steel. (claim 22)

Cooper discloses:
a molten metal pump, wherein parts that contact the molten metal can be formed (see col.3:ll.4-11) of ceramic in order to protect against corrosion and parts not in contact with the molten metal can be formed of graphite in order to limit weight (see col.3:ll.4-11). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando to include forming parts that are in contact with the molten metal of ceramic, as disclosed by Cooper, for the purpose of protecting against corrosion and to include forming parts that are not in contact with the molten metal of graphite, as further disclosed by Cooper, for the purpose of limiting weight.

Morando in view of Cooper therefore addresses:
the stationary intake tube (i.e., the portion of Morando tube 22 not in contact with molten metal) comprises graphite (Cooper). (claim 20)
the intake tube (i.e., the portion of Morando tube 22 in contact with molten metal) comprises ceramic (Cooper). (claim 21)
the intake overflow conduit (Morando - 24)(note: Morando outlet 24 is in contact with molten metal) comprises one or more of the group consisting of graphite, ceramic (i.e., ceramic, as in Cooper), and steel. (claim 22)


Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morando in view of Thut (US 6,293,759; previously cited). 

In reference to claims 23 and 24
Morando discloses:
The pump of claim 1.

Morando does not disclose:
the stationary intake tube has an inner surface and includes insulation on its inner surface. (claim 23)
the overflow conduit has an inner surface and includes insulation on its inner surface. (claim 24)

Thut discloses: 
a molten metal pump where, in at least one embodiment, the inner surface of the conduit along which the molten metal is pumped is insulated (see col.2:ll.40-43). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump of Morando by insulating the inner surfaces of the intake tube and/or the overflow conduit, as taught by Thut, in order to maintain the molten status of the pumped metal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F 9-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745